DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

3.	The information disclosure statements (IDS) submitted on 11-16-20 & 8-16-19 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment

4. 	Acknowledgment is made of the preliminary amendment(s) filed 8-16-19.

Allowable Subject Matter


5.	Claims 15-28 are allowed.

The following is an examiner’s statement of reasons for allowance: The cited prior art discloses attachment devices for mounting electronic devices to a tire structure but does not teach a retaining wall, which is able to deform elastically, comprising an opening that allows an electronic member to be extracted and inserted, wherein the retaining wall, on an external surface, has at least one retaining device for a clamping system, and wherein the clamping system is a single-use system.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

The prior art as cited on the made of record and not relied upon is considered pertinent to applicant's disclosure:

US 20190381841 A1 DEVICE FOR SECURING AN ELECTRONIC MEMBER TO A TIRE CASING
US 20160053925 A1 STRUCTURE FOR ATTACHING PRESSURE DETECTOR
US 20100186493 A1 METHOD AND SYSTEM FOR GENERATING ELECTRICAL ENERGY WITHIN A VEHICLE TYRE
US 20110315292 A1 SUPPORT AND INSERT FOR ATTACHING A MODULE TO A TYRE WALL

US 20060220816 A1 Mount for attaching an electronic component to a rubber article
US 5613819 A Fastening assembly for a device in a housing wall
US 6309494 B1 Method of attaching sensitive electronic equipment to the inner surface of a tire
US 20180361804 A1 ATTACHMENT MECHANISM FOR TIRE-MOUNTED SENSORS
US 6952955 B1 Adjustable mounting of tire monitoring assembly
US 20170355237 A1 ASSEMBLY FOR ATTACHING AN ELECTRONICS PACKAGE TO A TIRE
US 20190176547 A1 PNEUMATIC TIRE AND STRUCTURE FOR SECURING ELECTRONIC PART TO TIRE

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE J ALLEN whose telephone number is (571)272-2174.  The examiner can normally be reached on Mon-Fri. 9am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/ANDRE J ALLEN/Primary Examiner, Art Unit 2856